SOMERVILLE, J.
The defendant is charged with stealing “ one five-dollar bill, commonly known and called greenback, currency of the United States, of the value of five dollars.” It is insisted that this description of the thing alleged to have been stolen is obnoxious to the'charge of uncertainty. The purpose of description is to identify, or individualize the transaction. To make a prima facie case, the indictment must show that the thing stolen was the subject of larceny. The certaint}' required must be such as to inform the defendant of the nature and cause of the accusation against him. The main purposes contemplated are, that he may prepare for his defense, and that the court may, on conviction, be enabled intelligently to pronounce the proper judgment.—Grattan v. The State, 71 Ala. 344; Code, 1876, § 4784. ¥e judicially know that the paper money, commonly known as and called greenback, is a currency issued by or under the authority of the United States, and is so called from the back of the notes being *262of a green color. The term is more frequently applied to United States treasury-notes issued by the government, but is also sometimes used to designate the national currency, or banknotes issued under its authority. The description of the bill alleged to have been stolen was, in our judgment, sufficient.—Sallie v. The State, 39 Ala. 691; 2 Bish. Cr. Proc. (3d Ed.), §§ 702-703; Whart. Cr. Pl. & Pr. § 189 a; Grant v. The State, 55 Ala. 201.
When one receives a bank-bill, or other money, to be changed, and places it in his pocket, with the fraudulent purpose at the time of appropriating it to his own use, and he refuses to redeliver it, or the change, on request, the taking would be felonious, and, according to the better view, the transaction would constitute larceny. The possession of the bill is deemed to be parted with by the owner, only on condition that he is immediately to receive the change for it; the delivery of the bill, and the giving of change in return, being, in legal contemplation, simultaneous acts. This view is supported by Bailey’s case, 58 Ala. 414, and also by many other well-considered authorities.—2 Bish. Cr. L. (7th Ed.), §§ 812, 817; Roundtree’s case, 58 Ala. 381; Hildebrand v. People, 56 N. Y. 394; s. c., 15 Amer. Rep. 435; Farrell's case, 16 Ill. 506; Wharton Cr. Pl. & Pr. (8th Ed.), § 219.
The principle announced in Johnson’s case, 73 Ala. 523, when properly understood, does not conflict with the foregoing views. There, the openness of the trespaáb rebutted the animus furandi necessary to constitute larceny. . Here, the fraudulent conversion, accompanied by secrecy of motive, such as usually characterizes theft, renders the taking felonious.
The rulings of the court, when tested by these principles, appear to us to be free from error; and the judgment must be affirmed.